The defendant’s petition for certification for appeal from the Appellate Court, 23 Conn. App. 564, is granted, limited to the following issue:
“Did the defendant’s agreement to plead guilty to fewer charges than contained in the original information in consideration of the state’s promise to recommend a sentence of twenty years imprisonment with the defendant reserving the right to argue for a lesser sentence constitute a ‘plea agreement’ within the meaning of General Statutes § 51-195 so that he is not entitled to review of the sentence imposed of twenty years imprisonment?”